UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.1-4978 SOLITRON DEVICES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 22-1684144 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3301 Electronics Way, West Palm Beach, Florida (Address of Principal Executive Offices) (Zip Code) (561) 848-4311 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares of the registrant’s common stock, $0.01 par value, outstanding as of January 10, 2014 was 2,177,832. SOLITRON DEVICES, INC. TABLE OF CONTENTS Page No. PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets November 30, 2013 (unaudited) and February 28, 2013 2 Condensed Statements of Income (unaudited) Three and Nine months Ended November 30, 2013 and 2012 3 Condensed Statements of Cash Flows (unaudited) Nine months Ended November 30, 2013 and 2012 4 Notes to Condensed Financial Statements 5-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-18 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 6. Exhibits 20 Signatures 21 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SOLITRON DEVICES, INC. CONDENSED BALANCE SHEETS AS OF NOVEMBER 30, 2, 2013 (unaudited) November 30, February 28, (in thousands, except for share and per share amounts) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Treasury bills and certificates of deposit Accounts receivable, less allowance for doubtful accounts of $2 Inventories, net(Note 5) Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS 13 36 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable – Post-petition $ $ Accounts payable – Pre-petition 4 Customer deposits Accrued expenses(Note 8) TOTAL CURRENT LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value, authorized 500,000 shares, none issued - - Common stock, $.01 par value, authorized 10,000,000 shares, 2,177,832 shares issued and outstanding, net of 273,230 shares of treasury stock 23 23 Additional paid-in capital Accumulated other comprehensive income 10 13 Retained earnings Less treasury stock ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the unaudited condensed financial statements. 2 SOLITRON DEVICES, INC. CONDENSED STATEMENTS OF INCOME FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2, 2012 (Unaudited, in thousands except for share and per share amounts) Three months Nine months NET SALES $ Cost of Sales Gross Profit Selling, General and Administrative Expenses Operating Income Other income (Note 7) Other income 77 Interest Income 12 11 28 38 Total other income 89 Income before provision for income taxes Provision for income taxes (3
